Title: To Thomas Jefferson from Robert Smith, 13 November 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Navy Department 13 Novr. 1804
                  
                  Agreeably to your letter of the 10th ins, & the Resolution of the House of Representatives of the 9 ins, therewith sent to me, I have the honor to enclose a statement of the circumstances attending the destruction of the frigate Philadelphia, with the names of the officers & the number of Men, employed on the occasion.
                  I have the honor to be, with great respect, sir, Yr. mo ob St.
                  
                     Rt Smith
                     
                  
                Enclosure
                                    
                     
                        November 13— 1804.—
                     
                     
                        Statement of the Circumstances attending the destruction of the Frigate Philadelphia with the names of the Officers and the number of Men employed on the occasion as laid before the President by the Secretary of the Navy,
                     
                        On the 31’ January 1804 Commodore Preble lying with his Squadron in the Harbour of Syracuse, gave orders to Lieut. Charles Stewart, commanding the Brig Siren of 16 Guns, and to Lieutenant Stephen Decatur jr commanding the Ketch Intrepid of 4 Guns & 75 Men, to proceed to Tripoli and to destroy the Frigate Philadelphia of 44 Guns, then lying in the harbour of Tripoli. Lieut. Decatur had orders to enter the Harbour in the Night, board and set fire to the Philadelphia and Lieut. Stewart was ordered to take the best possible position without the Harbour to cover the retreat.—
                     
                     
                        Under these orders they proceeded immediately to the Coast of Tripoli but owing to the very heavy gales of wind that usually prevail there in the winter Season, the Enterprise could not be undertaken until the 16’ February when Lieut. Stewart having taken the best possible position to effect the object of his Instructions, Lieut. Decatur at 7 o’clock in the night, entered the Harbour of Tripoli, boarded and took possession of the Philadelphia.   This Frigate at the time she was boarded had all her Guns mounted and charged, and was lying within half Gun shot of the Bashaw’s Castle and of his principal Battery—Two Tripolitan Cruisers were lying within two Cables length on the starboard quarter and several Gun Boats within half Gun shot on the Starboard bow— and all the Batteries on shore were opened upon the Assailants. About 20 Men of the Philadelphia were killed, a large Boat full got off, many leapt into the water, and one Man was made prisoner.   After having gained possession of the Frigate, Lieut. Decatur set fire to the store-rooms, gun-room, Cock-pit & birth deck, and with a firmness highly honorable to him, his Officers and Men, they remained on Board until the flames had issued from the ports of the gun Deck and the Hatchways of the Spar Deck, and they continued in the Ketch along side the Frigate until the fire had communicated to her Rigging and Tops. Lieut. Decatur did not lose a Man and had but one slightly wounded.—.
                     
                        The following is a list of the officers, & the number of Men employed in the destruction of the Philadelphia.—
                     
                        
                           Lieut
                           Stephen Decatur jr.
                           
                           
                        
                        
                           
                           Jas. Laurence
                           }
                           Lieutenants.
                        
                        
                           
                           Joseph Bainbridge
                        
                        
                           
                           Jonathan Thorn
                        
                        
                           
                           Louis Heerman
                           
                           Surgeon.
                        
                        
                           
                           Ralph Izard
                           }
                           Midshipmen.
                        
                        
                           
                           John Rowe
                        
                        
                           
                           Charles Morris
                        
                        
                           
                           Alexr. Laws
                        
                        
                           
                           John Davis
                        
                        
                           
                           Ths. Macdonough
                        
                        
                           
                           Thos. O. Anderson
                        
                        
                           
                           Mr.— Salvador.
                           
                           Pilot
                        
                     
                     
                        62 Men.—
                     
                        Lieut. Decatur has stated that all his Officers and Men behaved with the greatest coolness and intrepidity, and Commodore Preble, has informed me that Lieut. Stewart’s conduct was judicious and meritorious. Respectfully submitted.
                     
                        Robt Smith.
                        
                        Secretary of the Navy.
                     
                  
                  
               